                            Case 8:20-cv-00150-PX Document 5 Filed 02/21/20 Page 1 of 2


                                                                  AFFIDAVIT OF NONSERVICE


                                                                  UNITED STATES DISTRICT COURT
                                                                              forthe
                                                                      DISTRICT OF MARYLAND


                                                                                       CivilAclion No.20C70450

                                                                                           JON L BRUNENKANT
                                                                                                         V.
             BUBURBAN HOSPITAL HEALTHCARE SYSTEM,INC.,SUBURBAN HOSPITAL!lNC.,
                         SAID A.DAEE,M.D,and SAID A,DAEE,M .D.,P.A.



Received on February 14.2020,from W e Serve NJ LLC,500 King Street,Staten lsland,New York
1Q312,Sum mons,Com plaint and ExhibitA -HCADRO OrderofTranlfer,to be served upepSaid
A.DaeeyM .D.,P-A , at6115 Lake FrontW ayvSpotsylvania'Virginia 22551,

1,Sherfy Shade,being duly sworn,depose and say thatlattempted service atthe above address on
W ednesday,Februafy 19,2020,at5:0Q pm .The residence isvacantwith a RealtorIockboxon the
frontentrance door,and a YFOR SALE*sign in the frontyard.

ido solemnlydeclare and affirm underthe penaltiesofpeturythatthe matters and factssetfodh herein
ar'
  e tr'
      ue to the                      stofm yknQ edgevinformation a                                                lief. lcertify.. ,atlam a... .                    .-
                                                                                                                                                                                  m petent-.ad      ...l
                                                                                                                                                                                                    k
                                                                                                                                                                                            -.-.-..-.  1Over
                                                                                                                                                                                                       ..                    .-
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              y
        age of13 and have no tnterestln t e a Ve a                                                            .               ...
                                                                                                                            ...
                                                                                                                                            .
                                                                                                                                            .
                                                                                                                                           ..                    .... w'
                                                                                                                                                                       :'l            ...
                                                                                                                                                                                  .....           ..
                                                                                                                                                                                                ...
                                                                                                                                                                                                              ........
                                                                                                                                                                                                            ...

                                                                                                                     2              .' .                    .        '                      .      .   :                 .
                                                                                                                     .   -. . .. :                          ?       ïL           ......- $wk.-- ....-$:.t--.- tt
                                                                                                                                    ..                 .'                    %.sz va        t. s
                                                                                                                                                                                         ;1 .            2
                                                                                                                          ..                                                2.
                                                                                                                                                                                                 -s>----:--'
                                                                   .                                                       .
                '
                                ï
                                ls
                                 k1.t,
                                     -1
                                      !21$
                                         1h:
                                           08. 1
                                               ,$
                                                1 1/ 411
                                                       !
                                                       5       '                                                     ..
                                                                                                                      ''
                                                                                                                     ,.
                                                                                                                     .                               .
                                                                                                                                                     --:-
                                                                                                                                                        ,)',
                                                                                                                                                           -
                                                                                                                                                           .ks
                                                                                                                                                             --..v.      1t:..'.a''
                                                                                                                                                                         z?-. ..           ..-..j1
                                                                                                                                                                                        '? t
                                                                                                                                                                                           '     q
                l               NOTARYP klç.                                                                        :
                                                                                                                    .
                                                                                                                    '
                                                                                                                    .a                           z
                                                                                                                                                                       ? '
                                                                                                                                                                       .       .ïr
                                                                                                                                                                                 )
                                                                                                                                                                                 ;
                                                                                                                                                                                 y--.
                                                                                                                                                                                    x/.,t:<.;$
                                 R'EG   .#7595:47                                                                   %'                                           x                     *'-
                                                                                                                                                                                   ' Y.
                                                                                                                                                                                    .*W   1 %
                                   : 6. K q                                                                                                            ''%N
                                                                                                                                                          '. *
                .      CC'A.:t
                             .MO:h=   -u.tT.   .IOFV1  'RGtNlA                                                                                       f k    .                      :      ./
                  MY L*  ,N
                          '-,4
                t-.--.... .J:'.M$o
                                 e
                                 *qi
                                   ..es
                                      -.lh
                                         ;i -z.'
                                               <!)tRCS c/2922                                                                                                  .                    X 'A S    ..
                          - .-..-.--...-- .....     .   .   ..         .           .
                                                                                                                                            .v        rz .
                                                                                                                                                     y.' '1:v
                                                                                                                                                             J, vrg g.s.
                                                                                                                                                                       ,               zztky;.x
                                                                                                                                                                                              .
                                                                                                                                                                                              r;q f-
Subson'bed and s rn to                                      fore m e on the                                                 t-
 ,
                                                                                                                    Sher Shade '   ?
 t't.j
  ,
 .-..
     ) -.
      $'
       1 4t, 9. .f;1. . p r .
                p
                /
              7km
                t
                            -. y .<.. .
                            f
                            -4 .y '.    oa..
                                           ),iz;
                                           .
                                           -    4
                                                                              ..
                                                                                       .                            Pri
                                                                                                                      vate Process Server
                    ,.                                                         .

bythe;..
       'a-./:..
              j,.
                1
                '?.,,;?'ois ,. 'o-allk
                                     j
                                     r.'
                                     ..kn
                                        /u'
                                        . wntome.
          ;'-        7                                  ,                                                           11042 Pam eja Court
         J
         s
         ' xz.
         ,
             '1
             ,jk
               :
               ;
               .ë
                4
                (
                ïs  k
                    :
                    ' $
                      ,
                     .,
                            -
              W j .z ..- '..x
                              -
                              ,
                              .s. y,::
                                    .
                                     ,
                                     :
                                     .,;,;,,
                                    -.--...
                                           ;,,ff)'-.
                                           -       r
                                                   '
                                                   .
                                                   -,
                                                            ,
                                                            ,
                                                             -
                                                             ;
                                                            --,
                                                                        .-.
                                                                       ..
                                                                       .                   ....,.-.-..
                                                                                                    ,,              King George,VA 22486
Alle                y Neave, Notary/Publ.
                                        lc        ZsC
                                                                                                                    571-286-9808
MyCom mission Expites June 30,2022.
                                              Case 8:20-cv-00150-PX Document 5 Filed 02/21/20 Page 2 of 2


                                                                         AFFIDAVIT OF NONSERVIGE


                                                                             UNITED STATES DISTRICT COURT
                                                                                         f:rt:e
                                                                                 DISTRICT OF MARYQAND


                                                                                CivilAttion No.20CV0150

                                                                                  JON L BRUNENKANT
                                                                                           V.
                       SQBURBAN HOSPITAL HEALTHCARE SYSTEM,INC.,SUBURBAN HOSPITAL,INC.,
                                   SAID A.DAEE,M.D.and SAID A.DAEE.M.D.,P.A.



Received)
        onFebruary 14,2020,from W e ServeNJLLC,50Q King Street,Staten Island,New York
10312,Spmmons.Complaint.and ExbibitA -HGADRO OrderofTranlfpt,tobesewed uponSaid
A.Da- ,V.D.,at6115 Lake FrontW ay,Spotsylvania,Virginia 22551,
1,Sherry:hade,being dulysworn,depose andsaythatlattemptedserviceatthe above addreeson
W ednesdpy,February 19,2020,at5:X pm . The residence is vacantwitha Realtorlockbox on the
frontentrbnce door,and a*FOR SALE''signinthefrontyard.

'   ldosolemnlydeclare andaffirm undertheN naltiesofperju?ythatthemattessand fadssetfodh herein
       true to'the stofm y kno edgehinform ation and Iief, lcertify thatlam a com tent-
                                                                                      adult
                                                                                          .-
                                                                                           r
                                                                                           .ver......-.-.--)                   .


the age of-t8 and have no l
                          -nterestin the above actlon-                                                           .
                                                                                                                 -.
                                                                                                                  '
                                                                                                                  --*I,
                                                                                                                ...
                                                                                                             .'.w
                                                                                                                      ?    .                          -..
                                                                                                                                                   .'..
                                                                                                                                                      - '-
                                                                                                                                                         '-
                                                                                                                                                          ,v z:t
                                                                                                                                                               ..-.-
                                                                                                                                                            . ..'. .-'
                                                                                                                                                                     -''.             ....-.
                                                                                                                                                                                     ..    -
                                                                                                                                                                                           :L .......        --'x....-.-.-..-
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            --
                                                                                                       .x'
                                                                                                        ..x..'--'    c.
                                                                                                                      2 ...x
                                                                                                                      .
                                                                                                                                              .''.'
                                                                                                                                              c.
                                                                                                                                               .            F.
                                                                                                                                                                               L ..'''
                                                                                                                                                                               K
                                                                                                                                                           ibx.. ...x .'w%.% xrx'.
                                                                                                                                                           '                     wx                    ):'
                                                                                                                                                                                                         .'  s''N'*s'
                                                                                                                                                                                                          ..w.
                                                                                                                                                                                                          .
                                                                                                                                                                                                          w
                                                                                                  .z
                                                                                                   .d
                                                                                                    .o
                                                                                                     .'                                                                                  ;t.w-:
                                                                                                                                                                                              .:
                                                                                                                                                                                               -.:
                                                                                                                                                                                                 ..x
                                                                                                                                                                                                   :4j
                                                                                                                                                                                                     >y
                                                                                                                                                                                                      ;s
                                                                                                                                                                                                       ..x
                                                                                                                      '.
                                                                                                 1%-. ..         '..
                                                                                                                    j
                                                                                                                    :
                                                                                                                   :%*j
                                                                                                                      jLph
                                                                                                                         vp
                                                                                                                          vev
                                                                                                                            k
                                                                                                                            w                   .
                                                                                                                                                cxN
                                                                                                                                          .s..xq.
                                                                                                                                                  .                'xJq.k
                                                                                                                                                            aqjjtxycwx;,p
                                                                                                                                                                             xd
                                                                                                                                                                              ;ojj%  xa
                                                                                                                                                                                      ey           .  .    jp
                                                                                                                                                                                                            4jj2
                                                                                                                                                                            .. j.yv .çjls jjp,,sljxs:yjpqsxxxsxxxxxxxsxx       .xx
                                                                                                                                                                                                                                 .xuxxxausx..
                                                                                                                                                                        y.N;.
                               . ..                      .           .
                                 .                          .                                                  ..
                                                                                                                ..                       qz                 a
                                          XU26M U M                                                         '''* '.
                                                                                                          ''' '   '                     XS V .. C   yh
                                                                                                                                                     '
                                                                                                                                                     %@ Y
                                                                                                                                                        x
                                                                                                                                                        xj2*2
                                                                                                                                                                >ty
                                                                                                                                                            W N VN                              .Ww?
                                                                                                                                                                                                1  ,xxv
                                                                                                                                                                                                      X
                                             YARY # klç                                            .s                                *                                                          l'
                                           REG.#;': 7                                            t
                                                                                                 .
                                                                                                 y...
                                                                                                 .  .
                                                                                                    ,'
                           .          , MM0    ALTB OF VIRGtNIA                                                                      .
                                                                                                                                     -x..,
                           M#:CDMMIO ION- U PIRES : c/2422                                                                   / ..                                    ..oR
                                                                                                                                                                        posw
                                                                         .                                                         .s
                                                                                                                                    2                                  e.
                                                                                                                                                                                   ..
                                                                                                                                   '/
                                                                                                                                    @' ' ''
                                                                     '                                                                  -4
                                                                                                                                         t-                                 ''''
    S                          :                                                                                                4
                                                                                                                                :
                                                                                                                                ..V..
                                                                                                                             ,'1-   -
                                                                                                                                    ts
                                                                                                                                     .
                                                                                                                                     l
                                                                                                                                     :.
                                                                                                                                      f.       .,

     ubscri gd and swntnto befor
                               'e me on t
                                        he                                                                                 *> '   -*
'
    'Q C  .                                                                                       sjjey shade ''
    c.
     '-?$'g da ,of
     ..
                  .
                                                    t..
                                                   -' r4totj
                                                           ,-yç0.î   .
                                                                                ax   ,            Private Process Server
by thed''''i gé' it?l , who ia-ê'' kr 4hàl
                           .
                                          .   lv nown to me.
                                         i::. -''k.              '
                             ,,
      d''
      .
      ' 2
      .     :j
             r.  l
                 r
                 j
                  ,
                  :
                  -
                  .         jy
                             g
                             r       /  j
                                        ?q:.
                                           -.  gr'( .
                                                    r-
                                                     z       .
                                                                                                  11042 Pam ela Coud
                                     ,         j
     / ::if.
    1S : /
                            .
                                    l   3
                                        .
                                        /      k ..Q.u.,
                                                       ..
                                                        --..-.--
                                                               .
                      ..   .
                                    z
                                    ;
                                      . .                                                         King George,VA 22485
Alle '  J
        v# ,Neave, Not/l
                       ,          l    Publio
                                                   z?
                                                   d
                                                  k'
                                                                                                  571-286-9808
    My Gcmmissiûn Expires June 30,2022.
